OFFER TO PURCHASE FOR CASH 1,400,000 CLASS A UNITS OF KAISER VENTURES LLC AT $0.50 PER UNIT by: SCM Special Fund, LLC, MPF Flagship Fund 13, LLC; MPF DeWaay Premier Fund 4, LLC; MPF Flagship Fund 10, LLC; MPF Special Fund 8, LLC; MPF Senior Note Program II, LP (collectively the “Purchasers”) THE OFFER, WITHDRAWAL RIGHTS, AND PRORATION PERIOD WILL EXPIRE AT 11:59 P.M., PACIFIC TIME, ON OCTOBER 30, 2008, UNLESS THE OFFER IS EXTENDED. The Purchasers hereby seek to acquire 1,400,000 Class A Units (the “Units”) in KAISER VENTURES LLC (the “Company”).The Purchasers are not affiliated with the Company or its Board of Managers.The Company is managed by its Board of Managers (the “Board of Managers”). The Purchasers hereby offer to purchase 1,400,000 Units at a purchase price equal to $0.50 per Unit, less the amount of any distributions declared or made with respect to the Units between September 19, 2008 and October 30, 2008, or such other date to which this offer may be extended (the “Expiration Date”), less each Unit holder’s pro-rata share of the Company’s “Transfer Costs” (defined below), in cash, without interest, upon the terms and subject to the conditions set forth in this offer to purchase (the “Offer to Purchase”) and in the related Letter of Transmittal, as each may be supplemented or amended from time to time (which together constitute the “Offer”).As noted above, the Offer price would be subject to reduction for distributions made or declared prior to the Expiration Date.Any distributions made or declared after the Expiration Date would, by the terms of the Offer and as set forth in the Letter of Transmittal, be assigned by tendering Unit holders to the Purchasers. Also as noted above, the Company has informed the Purchasers that it will assess to the Unit holders the costs it incurs relating to this Offer pursuant to a provision in the Company’s Operating Agreement that a transferor must pay “reasonable expenses in connection with the Transfer.”The Company has told the Purchasers that it intends to include in such transfer expenses: (1) the costs it incurs in fulfilling its fiduciary and statutory duties to respond to this Offer and give Unit holders its recommendation, (2) the costs it incurs in fulfilling its SEC obligation to prepare its Schedule 14D-9 and any other related SEC filings, (3) transfer fees charged by the Company’s transfer agent, (4) attorney fees incurred in connection with the Offer, (5) attorney and tax advisory fees incurred in analyzing the tax impact of the Offer, and (5) all other legal and advisory costs that the Company determines are related to this Offer (collectively, “Transfer Costs”).While the Purchasers do not believe that these Transfer Costs are “in connection with the Transfer” but are rather relating to the Offer, which costs the Company would have to bear regardless of whether any Units actually transfer, and while the Purchasers have never had an issuer attempt to charge such costs to the transferor or transferee of securities in the many registered tender offers affiliates of the Purchasers have made in the past, the Purchasers cannot agree to bear these costs.Thus, the Offer price will be reduced by each Unit holder’s pro-rata share of such Transfer Costs.Prior to the Expiration Date, the Purchasers will request that the Company disclose the total Transfer Costs that will be required to be paid.The Purchasers will then divide the total Transfer Costs by the number of Units tendered and not withdrawn and subtract such pro-rata costs from the per Unit Offer price, after which the Purchasers will file an amendment to this Schedule TO reflecting such reductions to the Offer price and will, to the extent necessary, extend the Expiration Date to assure there is a minimum ten business day period following the amendment before the Offer expires.If after such amendment, the number of tendered Units changes (whether due to more Units being tendered or Units being withdrawn), the Purchasers reserve the right to amend this Schedule TO again to reflect the changed pro-rata costs, or the Purchasers may elect to pay such additional Transfer Costs and not amend to change the per Unit Offer price. Tender of Units will include the tender of any and all securities into which the Units may be converted and any securities distributed with respect to the Units from and after the Offer Date.The Company had 3,404 holders of record owning an aggregate of 7,190,806 units as of August 1, 2008, according to its Quarterly Report on form 10-Q and the Annual Report on Form 10-K for the periods ending June 30, 2008, and December 31, 2007, respectively.The Purchasers and their affiliates currently beneficially own 0 Units, or 0.0% of the outstanding Units.The 1,400,000 Units subject to the Offer constitute 19.47% of the outstanding Units.Consummation of the Offer, if all Units sought are tendered, would require payment by the Purchasers of up to $700,000 in aggregate purchase price, which the Purchasers intend to fund out of their current working capital. Holders of Units (“Unit holders”) are urged to consider the following factors: · There have been no tender offers for this security since the Company’s inception.Our offer provides you with the opportunity to receive a guaranteed amount of money in a specified time period.The Board of Managers has given no indication when the Company will be liquidating. · The Company has NEVER paid a distribution! · The tax year in which you sell your Units will be the final year for which you will be obligated to file a K-1 for the Company with your tax return.This may represent a reduction in costs associated with filing complicated tax returns.Your decision to sell may have other favorable or unfavorable tax consequences and potential sellers should consult their individual tax advisers. · Unit holders who tender their Units will give up the opportunity to participate in any future benefits from the ownership of Units, including potential future distributions by the Company from property operations or dispositions, and the purchase price per Unit payable to a tendering Unit holder by the Purchasers may be less than the total amount which might otherwise be received by the Unit holder with respect to the Unit over the remaining term of the Company. · The Purchasers are making the Offer for investment purposes and with the intention of making a profit from the ownership of the Units.In establishing the purchase price of $0.50 per Unit, the Purchasers are motivated to establish the lowest price which might be acceptable to Unit holders consistent with the Purchasers’ objectives.There is no public market for the Units, and neither the Unit holders nor the Purchasers have any accurate means for determining the actual present value of the Units.Although there can be no certainty as to the actual present value of the Units, the Purchasers have estimated, solely for the purposes of determining an acceptable Offer price, that the Company could have an estimated liquidation value of approximately $3.10 per Unit.It should be noted, however, that the Purchasers have not made an independent appraisal of the Units or the Company’s properties, and are not qualified to appraise real estate.Furthermore, there can be no assurance as to the timing or amount of any future Company distributions, and there cannot be any assurance that the Purchasers’ estimate accurately reflects an approximate value of the Units or that the actual amounts which may be realized by holders for the Units may not vary substantially from this estimate. · The Depositary, MacKenzie Patterson Fuller, LP, is an affiliate of certain of the Purchasers.No independent party will hold securities tendered until the offer closes and payment is made.Because there is no independent intermediary to hold the Purchasers’ funds and tendered securities, the Purchasers may have access to the securities before all conditions to the Offer have been satisfied and selling Unit holders have been paid; however, neither the Depositary nor the Purchasers has any rights with respect to the Units prior to the Expiration Date and acceptance by the Purchasers for payment.Further, by tendering your Units, you are agreeing to arbitrate any disputes that may arise between you and the Purchasers or the Depositary, to subject yourself to personal jurisdiction in California, and that the prevailing party in any such action will be entitled to recover attorney fees and costs. · The Offer allows Unit holders the option to sell 'All or None' of their Units, thereby allowing Unit holders the option to avoid proration if more than 1,400,000 Units are tendered. See Section 2—Acceptance for Payment and Payment for Units; Proration and Section 4—Withdrawal Rights; Automatic Withdrawal Option. The Purchasers may accept only a portion of the Units tendered by a Unit holder if a total of more than 1,400,000 Units are tendered and the Unit holder does not select the 'All or None' option. THE OFFER TO PURCHASE IS NOT CONDITIONED UPON ANY MINIMUM NUMBER OF UNITS BEING
